Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/881349, Intravenous Fluid Bag Holder, filed 5/22/2020. Claims 1-19, 24-27 are pending.  This Final Office Action is in response to applicant's reply dated 5/31/2022, and the supplemental claim amendment of 6/6/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.







Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 and 25 claim that the first and second openings “face in a same direction” and Claim 26 claims that the first and second openings “face away from the housing”. These phrases are considered new matter since not found in the specification and since the drawings show the first and second openings are located WITHIN the housing and face in oppositely diagonal directions. Additionally, the term “face” is relative to the viewing direction. Therefore, the new matter must be deleted and may be replaced with language that better describes the orientation of the openings and has support in the specification and/or drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 10-16, 19, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 1:
	-The phrase “the first and the second arm angle downward from the housing” is unclear, since the arms are located within the housing and therefore dependent on which portion of the housing is being used for reference, the arms can extend in various directions. The Examiner suggests amending the claim to claim the arms angling downward from the base.

	Regarding Claims 10 and 12:
-It is unclear how the protuberances bias the handle to remain in the storage position. By crushing the protuberances against the lower surface of the housing, it makes sense that the deployed position is retained, but how the handle is biased to remain in the storage position is unclear. Once the handle is in the storage position, the protuberances do not appear to be contacting any structure since they will be pointed towards the open space of the housing, so it is unclear how any biasing would occur in the storage position. 

Regarding Claim 12:
-It is unclear how an emergency vehicle moving is related to the intravenous bag hanger since attachment of the hanger to the vehicle has not been claimed. The Examiner suggests using functional language to claim that the hanger is configured to be mounted to an emergency vehicle.

Regarding Claim 13:
-All of the subject matter in this claim is claimed in amended Claim 1. 

	Regarding Claim 14:
	-It is unclear if “a base portion” is the same one already claimed in claim 1.
	-It is claimed that a base portion of the carabiner is configured to mount to ceiling of an ambulance. However, this is unclear since the base of the carabiner mounts to the housing. It is unclear if this claim is claiming direct attachment of the carabiner to the ceiling, or if the entire hanger is intended to be claimed as attached.

Regarding Claim 19:
	-There is insufficient antecedent basis for “the first end” and “the second end” since multiple first ends and second ends have been previously claimed.
	-The phrases “between a distal portion of the first end of the central member and the central member”, and “between a distal portion of the second end of the central member and the central member” are unclear.

Regarding Claim 24:
	-The phrase “to form a second holding having a second opening and region” does not make sense.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,940,943 (Kloster).

Regarding Claim 24, as best understood, Kloster teaches a double-sided carabiner (10) for hanging one or more intravenous fluid bags, comprising: 
a base portion (32/34), and the base portion includes a first arm and a second arm (24 comprises an arm on either side of 34); 
a first closing member (40 on left; Figures 1 and 2; col 3, ln 39-51) is pivotally engaged (at 50) to a first end of the first arm of the base portion, the first closing member is biased to a closed position (via spring 52) to form a first holding region (space between left 40 and 34) having a first opening (entrance into space when 40 is pivoted open; Figure 2) and configured to hold the one or more intravenous fluid bags, wherein a closing end (upper end) of the first closing member abuts or contacts a first end (18 on left) of a central member (14) to close the first opening (Figure 2), and a distal portion (20) of the first end of the central member extends outward past a point of abutment or contact (22) between the closing end of the first closing member and the first end of the central member (as depicted in Figure 2); 
a second closing member (40 on right) is pivotally engaged (at 50) to a second end of the second arm of the base portion, the second closing member is biased to a closed position (via spring 52) to form a second holding (space between 34 and right 40) having a second opening (entrance into space when 40 is pivoted open; Figure 2) and 70992835.8PATENTregion configured to hold the one or more intravenous fluid bags, wherein a closing end (upper end) of the second closing member abuts or contacts a second end (18 on right) of the central member to close the second opening (Figure 2); and a distal portion (20) of the second end of the central member extends outward past a point of abutment or contact (22) between the closing end of the second closing member and the second end of the central member (as depicted in Figure 2).
The Examiner notes that the last line is considered new matter. However, both openings into the carabiner face in an “inward” direction.
The Examiner notes that the intravenous fluid bag is not given patentable weight since not positively claimed and since it has been held a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Since the carabiner of Kloster is capable of hanging an intravenous fluid bag, the claim language is met.


Allowable Subject Matter
Claims 8, 9, 17, and 18 are allowed.
Claim 1-7, 10-16, 19, 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner notes that while these claims are indicated as having allowable subject matter, these claims are unclear and therefore are rejected under 35 U.S.C. 112(b). Amending the scope of the claims may alter the allowability of the claims. 




	
	
	
Response to Arguments

The Applicant’s arguments regarding the Kloster rejections have been fully considered by the Examiner but is not persuasive since the newly added language is new matter.

The Applicant’s arguments regarding the Cast in view of FMA rejections have been fully considered and are persuasive in combination with the claim amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 3,432,129 (Santucci), US 2018/0274699 (Ratzlaff et al.), and US 5,613,381 (Savage) teach double-sided carabiners with a base, first and second arms, and first and second closing members attached to the first ends of the arms and having closing ends contacting a central member.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632